Title: Meriwether Lewis: Estimated Costs of Missouri River Expedition, 18 January 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            
            before 18 Jan. 1803
          
          Recapitulation of an estimate of the sum necessary to carry into effect the Missie. expedicion.— 
          
            
              Mathematical Instruments
              
              $217.–
            
            
              Arms & Accoutrements extraordinary
              
              81.–
            
            
              Camp Ecquipage 
              
              255.–
            
            
              Medecine & packing 
              
              55.–
            
            
              Means of transportation
              
              430.–
            
            
              Indian presents
              
              696.–
            
            
              Provisions extraordinary
              
              224.–
            
            
              Materials for making up the various articles into portable packs
              }
              55.–
            
            
              For the pay of hunters guides & Interpreters
              
              300.–
            
            
              In silver coin to defray the expences of the party from Nashville to the last white settlement on the Missisourie   
              }
              100.–
            
            
              Contingencies
              
              87.–
            
            
              Total
              
              $2,500.–
            
          
        